Per Curiam
Memorandum Opinion,
We affirm the judgment of the Court of Common Pleas of Dauphin County on the opinion of Judge Warren O. Morgan,1 In Re: Condemnation by The Redevelopment Authority of the County of Dauphin, In Connection with the Paul J. Leicht Urban Renewal Project, Pa. D. & C.3rd (19 ).
Per Curiam Order
And Now, this 28th day of October, 1983, the order of the Dauphin County Court of Common Pleas dated July 19, 1982, in the above-eaptioned matter is affirmed.

 We note that the date of the filing of additional preliminary objections was May 20, 1982, not May 20, 1981, as Judge Morgan’s opinion records.